.' CMi_..




                                                          2015 JAN 12 AM S-3j




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DOUGLAS S. BRYSON and
NETTI M. BRYSON,                                 No. 71003-6-1

                     Appellants,                 DIVISION ONE

              v.



STEWART TITLE GUARANTY CO.,
a wholly owned subsidiary of Stewart
Information Services Corp.,                      UNPUBLISHED OPINION

                     Respondents,                FILED: January 12, 2015

JPMORGAN CHASE BANK, N.A.; and
NORTHWEST TRUSTEE SERVICES,
INC.,

                     Defendants.




       Becker, J. — Douglas and Netti Bryson sued Stewart Title Guaranty

Company (Stewart Title) for an accounting. The trial court dismissed the claim

under CR 12(b)(6). Because the Brysons cannot demonstrate any set of facts,

consistent with their complaint, that would impose an obligation on the former

trustee of a deed of trust to provide the debtor with an accounting, we affirm.

                                       FACTS

       The Brysons have not provided this court with a record of the

circumstances leading up to their action. Although we are mindful that they are

acting pro se, we will hold pro se litigants to the same standard as an attorney.

In re Marriage of Olson. 69 Wash. App. 621, 626, 850 P.2d 527 (1993).
No. 71003-6-1/2


      The Brysons filed this action against Stewart Title, JPMorgan Chase Bank

(Chase), and Northwest Trustee Services, Inc. (NWTS) on July 15, 2013. The

complaint sought to enjoin NWTS, the successor trustee of the deed of trust, and

Chase from pursuing a nonjudical foreclosure of the Brysons' property scheduled

for July 19, 2013. The complaint also requested "a verified accounting."1 The

foreclosure sale was eventually cancelled.

      On September 25, 2013, the trial court granted Stewart Title's motion to

dismiss the Brysons' claim under CR 12(b)(6). The trial court later dismissed the
claims against Chase and NWTS.

      The Brysons sought timely review of the order dismissing Stewart Title.
But they did not file a notice ofappeal from the subsequent orders dismissing
their claims against Chase and NWTS. When the Brysons sought to include the
claims against Chase and NWTS within the scope of review, both Chase and
NWTS moved to dismiss. A commissioner of this court granted the motions to

dismiss, and a panel denied the Brysons' motion to modify. Accordingly,
although the Brysons' briefs include arguments directed at Chase and NWTS,
only the claim against Stewart Title is before us on appeal.
                                    ANALYSIS

       An appellant's brief must contain "argument in support of the issues
presented for review, together with citations to legal authority and references to



    1 Clerk's Papers at 158.
No. 71003-6-1/3


relevant parts of the record." RAP 10.3(a)(6). Many of the Brysons' arguments

on appeal consist solely of sweeping allegations of misconduct, unsupported by
any reference to the record, citation to relevant authority, or coherent legal
argument. We therefore decline to considerthem. See Saunders v. Lloyd's of
London, 113 Wash. 2d 330, 345, 779 P.2d 249 (1989) (appellate court will decline to

review an issue that is unsupported by cogent argument and briefing). Nor will
we consider issues and arguments raised for the first time in the Brysons' reply
brief. Cowiche Canvon Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828 P.2d
549 (1992).

       The Brysons' reliance on lengthy quotations from court decisions and
materials involving other parties orjurisdictions is equally misplaced. Most of the
decisions involve claims arising out ofalleged misconduct during the course of
foreclosure proceedings. None of these materials provide any support for the
Brysons' claims against Stewart Title.
       We review CR 12(b)(6) dismissals de novo. FutureSelect Portfolio Mqmt.,
Inc. v. Tremont Gro. Holdings. Inc., 180 Wash. 2d 954, 962, 331 P.3d 29 (2014).
Dismissal under CR 12(b)(6) is appropriate only if it "'appears beyond doubt'" that
the plaintiff cannot prove any set of facts that would justify recovery. Burton v.
Lehman, 153 Wash. 2d 416, 422, 103 P.3d 1230 (2005), quoting Tenore v. AT&T
Wireless Servs.. 136 Wash. 2d 322, 330, 962 P.2d 104 (1998). We accept all facts
alleged in the complaint as true, and we "'may consider hypothetical facts not
included in the record.'" Burton v. Lehman, 153 Wash. 2d at 422, quoting Tenore,
No. 71003-6-1/4
136 Wash. 2d at 330. But "if a plaintiff's claim remains legally insufficient even

under his or her proffered hypothetical facts, dismissal pursuant to CR 12(b)(6) is

appropriate." Gorman v. Garlock, Inc., 155 Wash. 2d 198, 215, 118 P.3d 311

(2005). Contrary to Bryson's assertion, CR 12(b)(6) imposes no obligation on the

trial court to enter written findings of fact and conclusions of law.

       The precise basis for the Brysons' claim against Stewart Title is unclear.

The complaint alleges a claim for an accounting in conjunction with Stewart

Title's role as a trustee under the deed of trust. In their opening brief, the

Brysons assert that the "trigger event. . . that a verified accounting must be
produced, was an attempted invasion and theft of land, under color of perceived
authority, via a non-judicial fraudclosure action outside of judicial review."2 They
further allege that StewartTitle, Chase, and NWTS conspired to commit extortion
during the course of a "sham Trustee Sale."3
       But the complaint repeatedly acknowledges that Stewart Title is no longer
a trustee and that NWTS was the successor trustee pursuing the nonjudicial

foreclosure. The Brysons fail to allege any facts suggesting that Stewart Title, as
a former trustee, had a fiduciary duty or an interest in the propertyduring the
course of the nonjudicial foreclosure proceeding that would give rise to an
obligation to provide some type of accounting to the debtor. Cf, RCW
61.24.010(3) ("The trustee or successor trustee shall have no fiduciary duty or


    2 Br. of Appellant at 2.
    3 Br. of Appellant at 24.


                                              -4-
No. 71003-6-1/5


fiduciary obligation to the grantor or other persons having an interest in the

property subject to the deed of trust").

       The Brysons also appear to allege that their claim for an accounting is

based on Stewart Title's actions as a trustee at some point prior to the nonjudicial

foreclosure proceeding. But they have not identified any facts or legal theory to
support such a claim. Nor have they made any showing that Stewart Title, as a
trustee of the deed of trust, had an obligation to provide an accounting under

Washington's general probate and trust laws. See former RCW 11.97.010(3)
(2011); RCW 11.106.040.

       In summary, the Brysons have failed to demonstrate anyfacts establishing
Stewart Title's obligation to provide an accounting. The trial court properly
dismissed their claim under CR 12(b)(6).

       Affirmed.

                                              feksfi
WE CONCUR:



   lr'\o^(>v jd                                   .VSr^/ut,